DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-8 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the liquid cooling radiator configured for heat dissipation of CPU or GPU as claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Note: the drawings do not illustrate CPU or GPU connected to the radiator.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1-8 is/are objected to because of the following informalities:  

Each element or step of the plurality of elements and steps found in claims 1-8 should be separated by a line indentation. See MPEP R-1.75.

Appropriate correction is required.

Claim(s) 2-8 is/are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “a mixing pipe” in line 2. It is unclear what particular structure the applicant is referring to as mixing pipe. By reference to the specification, the mixing pipe is element #3; and is only described to have a length of 1.5 cm (see at least [0026]). The working fluid appears to be the only fluid that flows though the mixing pipe (see flow diagram shown in Fig. 1 of applicant). It is thus unclear what elements are being mixed at the mixing pipe, since mixing implies a composition; which has not been specified by the applicant disclosure. Furthermore, it is uncertain how mixing is achieved in the mixing pipe, since it is provided such that only a single element (working fluid) passes therethrough. 

Claim 1 calls for the limitation “wherein the liquid cooling radiator employs a solution capable of liquid-liquid phase separation at a lower critical separation temperature as a working medium”; which limitation is indefinite as the claimed limitation is not understood. The term “lower” implies a comparison between elements. However, the limitation has not set forth at least one additional element upon which reference is made to determine a lower critical separation temperature. Accordingly, it is unclear how the solution is selected for practice of the invention.

the term “sufficiently miscible” in claim 4 is a relative term which renders the claim indefinite. The term “sufficiently miscible” is not defined by the claim; and the specification does not provide a standard for ascertaining the requisite degree. Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, what is considered “sufficiently miscible” to person AA would not be necessarily considered “sufficiently miscible” to person BB; given that the boundaries of “sufficiently miscible” are not defined by the applicant.

Claim(s) 2-8 is/are indefinite for their dependency on an indefinite base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ishimine (US 20080068793 A1) discloses a liquid cooling radiator (Fig. 3) comprising a cooling fan #20, a liquid pump #14, and a heat exchanger #6 which are connected in sequence via a tube #16.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763